  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA     )
                             )    CRIMINAL ACTION NO.
     v.                      )       2:18cr327-MHT
                             )            (WO)
CODY MOBLEY                  )

                    OPINION AND ORDER

    This cause is before the court on defendant Cody

Mobley’s unopposed motion to continue.   For the reasons

set forth below, the court finds that jury selection and

trial, now set for November 5, 2018, should be continued

pursuant to 18 U.S.C. § 3161(h)(7) to December 3, 2018.

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court

is limited by the requirements of the Speedy Trial Act,

18 U.S.C. § 3161.   The Act provides in part:

          “In any case in which a plea of not
          guilty is entered, the trial of a
          defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”       §   3161(h)(7)(A).           In    granting      such     a

continuance, the court may consider, among other factors,

whether the failure to grant the continuance “would deny

counsel for the defendant ... reasonable time necessary

for   effective   preparation,         taking    into      account    the

exercise of due diligence.”            § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Mobley in a speedy trial.                  New

allegations in the recently issued superseding indictment

will require defense counsel to interview and retain a

firearms    expert,   and    for   the    expert      to   examine    the

relevant    evidence.       In   addition,      the   government      has

provided several batches of supplemental discovery to the

                                   2
defense counsel during the month of October.                  Defense

counsel needs additional time to review this discovery

and to investigate properly the additional targets and

timeframe    of    the       investigation    revealed        in    the

supplemental discovery.        A November 5 trial date will not

provide   sufficient     time    for   all   of   this   to    occur.

Furthermore, the court sees no evidence of a lack of due

diligence by defense counsel in this matter, and the

government does not oppose a continuance.

    In    light   of   the    superseding    indictment       and   the

government’s supplemental discovery, the court concludes

that a continuance is warranted to enable Mobley to

prepare effectively for trial.



                                 ***



    Accordingly, it is ORDERED as follows:

    (1) Defendant Cody Mobley’s motion to continue (doc.

no. 33) is granted.




                                  3
    (2)   The   jury   selection   and   trial,   now   set   for

November 5, 2018, are continued to December 3, 2018, at

10:00 a.m.

    DONE, this the 23rd day of October, 2018.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                              4
